i          i        i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00152-CR

                                              Carrie VOGEL,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                        From the 198th Judicial District Court, Kerr County, Texas
                                        Trial Court No. B08131
                               Honorable Emil Karl Prohl, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: June 3, 2009

DISMISSED

           The trial court’s certification in this appeal states that this case “is a plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). On April

6, 2009, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless appellant

filed an amended trial court certification showing that she had the right of appeal by May 6, 2009.
                                                                                     04-09-00152-CR

See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San

Antonio 2003, no pet.). No such amended trial court certification has been filed. Therefore, Rule

25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-